Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on September 7, 2021, the applicant has submitted an amendment filed on December 1, 2021; amending claims 1, 3, 4, 17, 18
Claim Interpretation
Amended claims 1 and 3-4 are no longer interpreted under 35 U.S.C. 112 (f). 
Response to Arguments
Applicant’s arguments, see pages 11-12 of the remarks, filed on December 1, 2021, with respect to claims 1, 3 and 17-18 have been fully considered and are persuasive.  The obviousness rejection of claims 1, 3 and 17-18 has been withdrawn. 
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: as applicant properly point out on page 11 of the remarks, the reference to Yonezawa does not disclose determining a category by using a character string recognized in the first area and determining an attribute from the determined category by using a character string recognized in the second area on a basis of the attribute stored by the memory unit, as defined by independent claims 1 and 17-18.  Hence, and in view of applicant’s arguments, amendments, and in combination with all of the other elements of the claims that claims 1-18 are allowable over Yonezawa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.